DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2021 has been entered.
 
Acknowledgements
This office action is in response to the communication filed 5/14/2021.
Claims 1, 24 and 25 are amended.  Claims 1-4, 6-12, 14-16, 18-21 and 23-25 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 25 recites “wherein the passageway is aligned tangentially with the circular flow path provided by the at least one multi-directional inlet”.  Application points to paragraph [0011] and FIG. 2 for support.  However, Examiner is unable to find direct support for “tangentially”, where “tangentially” is broadly interpreted as “meeting a curve or surface in a single point if a sufficiently small interval is considered” (https://www.merriam-webster.com/dictionary/tangent).  Here, it is unclear in Fig. 2 or the description that the “circular flow path” passes the “passageway” at a single point.  In particular, Fig. 2 shows upward spray jet 19 directed directly towards the passageway, then downward spray jet 25 below the passageway, such to suggest the primary circular flow is significantly below the passageway at ref. 30.  Although one would assume drag forces would generate some form of curvature of flow in upper left half diagonal of the chamber, this would unlikely be purely circular due to position of the spray jets and there being inherent flow through the passageway itself, and this is insufficient support for a detailed claim to the orientation of the passageway “tangentially” to said flow.  Examiner suggests Applicant claim the orientation of a perforated member 30 with respect to the angle of the upwardly oriented spray jet.  Alternatively, at best, Applicant may claim the passageway being substantially parallel to a tangent of the circular flow.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “wherein the passageway is aligned tangentially with the circular flow path provided by the at least one multi-directional inlet”.  It is unclear as recited which component of the “passageway” is aligned tangentially with the circular flow, the cross-section, the length, the height?  This is especially the case where Applicant has simply defined the “a passageway over a dividing wall” which can be a length of path, as opposed to any physical component that is readily interpreted in a given dimension.  As discussed in the Response to Arguments, Examiner suggests actively claiming the perforated member 30 and the orientation of a face of the perforated member with respect to the upwardly aimed spray jet.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tafoya (US 2009/0241997 A1) in view of Vincent, Jr. et al. (US 5,499,643) (“Vincent”) (cited by Applicant), Hara et al. (US 2007/0163886 A1) and Tuttle (US 5,322,078 A).
Re claim 1, Tafoya discloses a machine for washing and removing substrate material for parts (abstract) produced by a 3D printer (¶ [0003] FDM), the machine comprising: 
a housing (ref. 14, see fig. 1); 
a working chamber (ref. 108, see fig. 2) disposed in the housing; 
at least one multi-directional inlet (refs. 112, 58 ¶ [0044-[0045] opposing, cross interaction of flows; see also fig. 12 ref. 58) in fluid communication with the working chamber, the multi-directional inlet configured and arranged to remove substrate material from a part in the chamber (¶ [0044]); 
a disposal chamber (ref. 106) disposed adjacent to the working chamber; 
a dividing wall (ref. 104) disposed between the working chamber and the disposal chamber; 
a pump (ref. 52) for conveying a working fluid to the at least one multi-directional inlet; 
a member (perforated portion of ref. 104, generally indicated in region of refs. 104a) located in the dividing wall and having openings (ref. 104a) of a size large enough to allow the working fluid to pass through but that block pieces of removed substrate material larger than the size of the openings (¶ [0045]); and
wherein the disposal chamber and the working chamber are disposed in fluid communication via a passageway (refs. 104a, 116, see figs. 2, 4, 7) such that the working fluid passes from the working chamber to the disposal chamber (also consider embodiment in figs. 10-11 working chamber 28, disposal chamber 168, passageway 200), and further wherein said spray jet is located adjacent to the passageway of the dividing wall (see fig. 3 ref. 112, 58 relative to ref. 104a).
Tafoya does not discloses the multi-direction inlet configured and arranged to provide a circular flow path for a working fluid and the passageway over the dividing wall, wherein the at least one multi-directional inlet comprises a spray jet aimed downward; and further wherein said spray jet aimed downward is located adjacent to the top of the dividing wall; and the member located at a top of the dividing wall.
Vincent discloses it is old and well-known in the machine for washing parts art (abstract, title) to provide a multi-direction inlet (refs. 25, 26, 28 see figs. 2 and 8) configured and arranged to provide a circular flow path (see fig. 8 arrows; see also abstract “circulatory flow pattern”) for a working fluid, and a disposal chamber (ref. 30) and a working chamber (ref. 20) are disposed in fluid communication via a passageway (ref. 21) over a substantially flat and substantially vertical dividing wall (ref. 18, see figs. 2 and 7) such that the working fluid passes from the working chamber to the disposal chamber, wherein the at least one multi-directional inlet comprises a spray jet aimed downward (see fig. 7 ref. 26 aimed at least partially downward) and flexibly and adjustably positionable relative to the top of the dividing wall (see fig. 7 ref. 26 relative to top of ref. 18 and ref. 21).
Regarding the specific location of the spray jet, Hara discloses it is old and well-known in the machine for processing of parts in solution art (abstract) including removal of powders and wastes (¶ [0026]) in a circular flow path (¶ [0045], [0009]) to provide a spray jet (see fig. 1 ref. 5 adjacent ref. 3; see also fig. 3 ref. 45 adjacent ref. 43) aimed downward located adjacent to the top of the adjacent to the passageway over the dividing wall (see fig. 1 wall forming ref. 3; see also fig. 3 wall forming overflow 43; see also ¶ [0009] describing circular flow path).
Regarding the member at the top of the dividing wall, Tuttle is cited for disclosing it is very old and well-known in the circulating aqueous parts cleaning art (abstract) to provide a dividing wall (refs. 41, 42, 43, 44) and a member (ref. 52) located at a top of the dividing wall (see fig. 1) and having openings (ref. 57) of a size large enough to allow the working fluid to pass through but that block pieces of removed substrate material larger than the size of the openings (inherent in an opening that objects larger than said opening will not pass).
At the time of filing it would have been obvious to one of ordinary skill in the art to modify the multi-direction inlet and the passageway of Tafoya to further include a circular flow path and over a dividing wall, as suggested by Vincent, in order to provide a turbulence differential and favor migration 
Re claim 2, Tafoya further discloses wherein the at least one multi-directional inlet further comprises a plurality of multi-directional spray jets (see fig. 2 ref. 58 ¶ [0044] opposing, cross interaction of flows; see also fig. 12 ref. 58) disposed in spaced apart relation to generate a turbulent flow pattern for the working fluid in the chamber (¶ [0044] turbulence).
Re claim 3, Tafoya further discloses wherein the spray jets are disposed around the perimeter of the working chamber (see figs. 10 and 12).
Re claim 4, Tafoya further discloses wherein the working chamber is covered by a lid (ref. 150).
Re claims 6-7, Tafoya further discloses further comprising a debris strainer (see fig. 2 ref. 96 at outlet at ref. 44; see also fig. 11 unlabeled screen covering outlet ref. 206) at an outlet in the disposal chamber; Re claim 7, a conduit (ref. 48, see fig. 1) disposed in fluid communication between the outlet of the disposal chamber and an intake of the pump.
Re claim 10, Tafoya further discloses a heating element (ref. 118; see also fig. 12 ref. 220) for heating the working fluid in the working chamber.
Re claim 11, Regarding “wherein the working fluid includes a chemical agent having a chemical composition effective for breaking down the substrate material”, this recitation is a statement of .

Claims 24, 14-16, 18-21, 25 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tafoya (US 2009/0241997 A1) in view of Vincent, Jr. et al. (US 5,499,643) (“Vincent”) (cited by Applicant) and Hara et al. (US 2007/0163886 A1).
Re claim 24, Independent claim 24 defines over claim 1 only in the recitation of the multi-direction plurality of inlets comprising at least an upwardly aimed spray jet, a downwardly aimed spray jet located on a wall opposite the upwardly aimed spray jet, and a horizontally aimed spray jet; wherein the upwardly aimed spray jet is aimed at an angle to provide a flow of the working fluid upward within the working chamber and through the passageway into the disposal chamber.
Tafoya/Vincent/Hara disclose as shown above and are incorporated each as applied in the rejection to claim 1 above.
Tafoya and Vincent further discloses a horizontally aimed spray jet (Tafoya see fig. 2; Vincent see figs. 7-8 refs. 28, 26).  Vincent further discloses at least an upwardly aimed spray jet (see figs. 7-8 ref. 25 upwards).  Moreover, it being a statement of intended use, where Vincent is capable of having a flexible and therefore controllable flow path (ref. 26 is flexible).  See MPEP 2114.  Hara further discloses the multi-direction plurality of inlets comprising at least an upwardly aimed spray jet (see fig. 1 ref. 5 adjacent ref. 7; see also fig. 3 ref. 45B on left), a downwardly aimed spray jet located on a wall opposite the upwardly aimed spray jet (see fig. 1 ref. 5 adjacent ref. 3 opposite ref. 7; see also fig. 3 ref. 45 on 
To any extent it is unclear the sides of the tank include the dividing wall, the mere mounting of/positioning of the spray nozzles onto the wall adjacent thereto is prima facie obvious, in order to provide an agitating flow that flows over all surfaces, including the dividing wall (see also ¶ [0035], [0009] nozzles disposed on the sides of tank).   See MPEP 2144.04(VI)(C) Rearrangement of Parts.
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Tafoya/Vincent/Hara, as shown in claim 1 above, and to further incorporate the circular flow spray arrangement of Hara, in order to provide agitating flow across all surfaces of the object being cleaned and the working chamber.
Re claim 14, Vincent further discloses wherein the multi-direction plurality of inlets further comprises a downwardly aimed spray jet (see fig. 7 ref. 26 at least partly downwardly aimed).
Re claims 15-16, 18-21, Dependent claims 15-16 and 18-21 recite limitations rejected in claims 2-7 and 12 above, respectively, and are therefore fully satisfied.
Re claim 25, Independent claim 25 defines over claim 1 only in the recitation of the circular flow path is curved around a horizontal axis and wherein the at least one multi-directional inlet is located on the dividing wall; and the passageway is aligned tangentially with the circular flow path provided by the at least one multi-directional inlet.  Vincent or Hara further discloses the circular flow path is curved around a horizontal axis (Vincent see fig. 8 arrows curving at least in part around a horizontal axis; Hara see fig. 2 arrows curving around a horizontal axis into plane of paper).  Moreover, it being a statement 

    PNG
    media_image1.png
    187
    196
    media_image1.png
    Greyscale

Re claim 23, Vincent discloses the passageway is defined along a path over a dividing wall from the working chamber to the disposal chamber.

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tafoya in view of Vincent and Hara, as applied above, in view of Fleck (US 6,568,409).
Re claims 8 and 12, Tafoya/Vincent/Hara discloses as shown above but does not disclose a filtration system disposed between the pump and the working chamber.  However, Fleck discloses it is old and well-known in the part washer art (abstract) to provide a filtration system (ref. 14, see fig. 1) disposed between a pump (ref. 13) and a working chamber (ref. 11), Re claim 12
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the machine of Tafoya/Vincent/Hara to further include a filtration system, as taught by Fleck, in order to filter contaminants from the recirculation stream to prevent recontamination.
Re claim 9, Tafoya further discloses it is conventional to include an ultrasonic generator (¶ [0004]).  Fleck further discloses an ultrasonic generator (refs. 17, 18 see fig. 2) disposed in the housing to generate ultrasonic vibration in the working chamber.

Response to Arguments
Applicant’s arguments filed 5/14/2021 have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection made as shown above.
Examiner notes the amendments to claims 24 and 25 do not appear sufficient to overcome the disclosure of Hara.  The angle of the spray jets and the orientation of the passageway fully satisfy the limitations as claimed.
As discussed in the interview, Examiner believes positively claiming the “angle of the upwardly aimed spray jet” relative to a vertical, as well as the perforated member positioned at an angle such that a face of the perforated member is perpendicular to the direction of the upwardly aimed spray jet would likely be allowable subject matter.  Applicant is encouraged to schedule an interview to address the 112(a) issue and sufficiently detailed language with respect to the circular flow, spray jets and perforated member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,927,309 A   note discussion on flow such to bypass the outlet and appearing generally “tangential” to flow pattern.
 US3863657A  note screened/perforated return outlet positioned in upper portion of chamber.
US6289530B1  note upwardly angled wall jets for forming vortex, circular flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711